Citation Nr: 1211761	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  07-04 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a heart disability, claimed as congestive heart failure, cardiomyopathy, chronic atrial fibrillation, and chronic aortic insufficiency (hereinafter referred to as a heart disability), to include as secondary to service-connected diabetes mellitus, Type II (diabetes), and exposure to herbicides.

2.  Entitlement to service connection for a heart disability, to include as secondary to service-connected diabetes and exposure to herbicides.

3.  Entitlement to service connection for venous stasis of the bilateral lower extremities, claimed as feet and leg trouble, and varicose veins to include as secondary to service-connected diabetes and exposure to herbicides.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes and exposure to herbicides.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes and exposure to herbicides.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes and exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.  The Veteran had service in the Republic of Vietnam (Vietnam), and is the recipient of the Vietnam Service Medal, the Vietnam Campaign Medal, and the National Defense Service Medal.

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2005, the RO denied the Veteran's claim of entitlement to service connection for venous stasis of the bilateral lower extremities, claimed as feet and leg trouble.  The Veteran filed a notice of disagreement (NOD) with this determination in November 2005, and timely perfected his appeal in February 2007.  

In January 2008, the RO denied, inter alia, the Veteran's claims of entitlement to service connection for congestive heart failure, hypertension, and peripheral neuropathy of the feet.  The January 2008 rating decision also continued the prior denial of the Veteran's claim of entitlement to service connection for venous stasis of the bilateral lower extremities.  The Veteran submitted a NOD with these determinations in September 2008, and timely perfected his appeal in May 2009.

The Board notes that the Veteran was scheduled for a Travel Board hearing in November 2011.  In October 2011, the Veteran submitted a letter indicating that he was unable to attend his Travel Board hearing due to the severity of his service-connected kidney disease.  Accordingly, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The Board also notes that the Veteran submitted additional evidence after the issuance of the October 2010 supplemental statement of the case; however, the documents submitted were duplicative of evidence already of record.  See 38 C.F.R. § 20.1304 (2011).

New and Material Evidence

Where service connection for a disability has been denied in a final rating decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a heart disability because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  Here, the Board finds that new and material has been submitted.

Nehmer v. United States Department of Veterans Affairs

Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment is to establish presumptive service connection for this disease based on herbicide exposure.  Specifically, the final rule makes the following changes to § 3.309(e):

Adds "ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)" immediately following "Hodgkin's disease"; and 

Adds a new Note 3 at the end of § 3.309 which reads as follows: "For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease." 

The final rule is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  Additionally, VA will apply this rule in readjudicating certain previously denied claims as required by court orders in Nehmer v. Department of Veterans Affairs, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989).

During the pendency of the Veteran's appeal, a February 2011 rating decision denied service connection for ischemic heart disease, to include coronary artery disease, as a presumptive disease under Nehmer, supra.  The Veteran was denied service connection because there was no evidence of current diagnoses of ischemic heart disease or coronary artery disease.  The Board finds that the Veteran's heart disability is still on appeal as listed on the title page since he has other diagnosed heart conditions.

Remanded Issue

The issue of entitlement to service connection for venous stasis of the bilateral lower extremities and varicose veins, to include as secondary to service-connected diabetes and exposure to herbicides, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  An unappealed rating decision dated in June 2004 denied entitlement to service connection for a heart disability.

2.  The additional evidence associated with the Veteran's VA claims file since the June 2004 rating decision is not cumulative or redundant of evidence previously considered and by itself, and when considered with previous evidence, relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a heart disability.

3.  The Veteran served in Vietnam between January 9, 1962, and May 7, 1975, and is presumed to have been exposed to herbicides.

4.  The competent and more probative evidence of record shows that the Veteran does not have a heart disability that was caused or chronically worsened as the result of service connected diabetes mellitus; there is no competent evidence of record that shows that the Veteran's heart disability is otherwise due to an incident of the Veteran's military service, including herbicide exposure.

5.  The competent and more probative evidence of record shows that the Veteran does not have hypertension that was caused or chronically worsened as the result of service connected diabetes mellitus; there is no competent evidence of record that shows that the Veteran's hypertension is otherwise due to an incident of the Veteran's military service, including herbicide exposure.

6.  The evidence of record shows that the Veteran's diagnosed peripheral neuropathy of the bilateral upper extremities is the result of his service-connected diabetes mellitus, Type II.

7.  The evidence of record shows that the Veteran's diagnosed peripheral neuropathy of the bilateral lower extremities is the result of his service-connected diabetes mellitus, Type II.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision, which denied entitlement to service connection for a heart disability, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been presented sufficient to reopen the claim of entitlement to service connection for a heart disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.156 (2011).

3.  A heart disability was not incurred in or aggravated during service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  A heart disability is not proximately due to or the result of service-connected Type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310(a) (2011).

5.  Hypertension was not incurred in or aggravated during service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

6.  Hypertension is not proximately due to or the result of service-connected Type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310(a) (2011).

7.  Peripheral neuropathy of the bilateral upper extremities was incurred as a result of service-connected diabetes mellitus, Type II.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).

8.  Peripheral neuropathy of the bilateral lower extremities was incurred as a result of service-connected diabetes mellitus, Type II.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  New and Material Evidence

Before addressing the merits of a Veteran's claim of entitlement to service connection for a heart disability, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, as the application to reopen the claim of service connection for a heart disability is favorable to the Veteran, no further discussion of the VA's "duty to notify" and "duty to assist" obligations is necessary.

The RO denied service connection for a heart disability in a June 2004 rating decision.  The Veteran did not appeal this determination and it became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2011).

The RO continued to deny service connection for a heart disability in a January 2008 rating decision.  The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) (emphasis added).

The Veteran filed his petition to reopen his previously denied claim in November 2005.  Therefore, the amended regulation for new and material evidence applies.  See 66 Fed. Reg. At 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).  

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court recently held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible"). 

In the previous final June 2004 rating decision, the RO denied service connection for a heart disability because the Veteran's service treatment records did not reveal any cardiovascular problems during service, or within one year of the Veteran's discharge from military service.  Despite the fact that the Veteran had diagnoses of congestive heart failure, hypertensive cardiomyopathy, and chronic atrial fibrillation at the time of the June 2004 rating decision, there was no evidence of a nexus between the Veteran's military service and his diagnosed heart disabilities.  See Rating Decision, June 25, 2004.

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final June 2004 rating decision.  This new evidence includes: VA outpatient treatment records from the Birmingham, Alabama, VA Medical Center, the VA Shoals Clinic and the VA Florence Clinic, dated May 2004 through June 2010; VA examination reports dated in November 2007, June 2009, August 2010, and January 2011; and statements from I.L.M., M.D., L.G.F., M.D., T.M.L., M.D., and D.A.H., M.D.

Dr. T.M.L.'s October 2005 and August 2008 medical statements and Dr. I.L.M.'s August 2006 and August 2008 medical statements constitute new and material evidence as they directly relate to whether the Veteran has a heart disability secondary to service connected diabetes mellitus.  Accordingly, the claim is reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The RO considered the heart claim on the merits.  Accordingly, the Board may proceed with a decision on the merits. 

With respect to the Veteran's claims of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to service-connected diabetes and exposure to herbicides, as discussed below, these claims have been granted.  As such, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the Veteran's claims of entitlement to service connection for hypertension and a heart disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to the initial adjudication of the Veteran's claims, letters dated in January 2007 and October 2007, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  These notice letters also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in November 2007, June 2009, and November 2009 (with addendum in August 2010), the results of which have been included in the claims file for review.  The examinations involved a review of the claims file (or the examiner was otherwise informed of the 'relevant facts' as evident by the findings contained in the report), a thorough examination of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  While the Board did not obtain a VA opinion on whether the Veteran's heart disability and hypertension were etiologically related to herbicide exposure, the duty to assist does not require such assistance where as here, the only indication of record of the claimed relationship is the Veteran's conclusory generalized statement.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Thus, the low threshold of evidence of an indication that a claimed disability is related to herbicide exposure has not been met. 

Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.  Also, the record suggests that the Veteran has been in receipt of SSA benefits since 2009.  The evidence necessary to decide the claims-specifically, evidence addressing nexus-is sufficient, and there is no reasonable possibility that such SSA records would contain evidence addressing a nexus between the claimed disabilities and herbicide exposure.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

III.  The Merits of the Claims

The Veteran contends that he currently suffers from a heart disability, hypertension, and peripheral neuropathy of the bilateral upper and lower extremities, that are either (1) due to active duty service, to include exposure to herbicides, or (2) secondary to his service-connected diabetes.
	
Relevant Laws and Regulations

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  See 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Here, the Veteran has verified service in Vietnam during the applicable period.

A veteran is entitled to a presumption of service connection if he is diagnosed as having certain enumerated diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (2011).  Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  See 38 C.F.R. § 3.310 (2011).  This includes disability made chronically worse by service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that there was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 - 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claims were filed before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).

A.  Heart Disability

Having carefully reviewed the record, the Board has determined that service connection is not warranted for a heart disability.  While the evidence reveals that the Veteran currently suffers from a heart disability, the competent and more probative evidence of record does not etiologically link this disability to his service or any incident therein.  Service treatment records are silent regarding any complaints or findings of heart trouble during service.  Further, there is no lay or medical evidence of a continuity of symptomatology since service in the instant case.  In this regard, the Board observes that the Veteran does not contend that he had a heart disability in service and ever since service.  Also, the Veteran first complained of chest pain in 1987, for which he was hospitalized and diagnosed with unstable angina and underwent cardiac catheterization.  This was almost 20 years after the Veteran was discharged from service.  Thereafter, the Veteran was consistently treated for his heart problems, requiring additional cardiac catheterizations.  As noted above, the Veteran does not have a diagnosed heart disability enumerated in the revised version of 38 C.F.R. § 3.309.  As such, he is not afforded presumptive service connection for exposure to herbicides.

Finally, the Veteran's primary contention is that his heart disabilities are related to his service-connected diabetes.  For purposes of establishing secondary service connection, there is post-service medical evidence of diabetes, for which the Veteran is in receipt of service connection.  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In support of his claim, the Veteran has submitted multiple private medical statements.  In December 2004, T.M.L., M.D. diagnosed the Veteran with hypertensive cardiovascular disease, congestive heart failure, chronic atrial fibrillation, and chronic aortic insufficiency.  In October 2005, Dr. T.M.L. noted that the Veteran was followed for chronic mild cardiomyopathy, which was felt to be secondary to his combination of diabetes and long-standing hypertension.  In August 2006, I.L.M., M.D. noted that the Veteran's diabetes contributed significantly to his heart condition.  

Dr. T.M.L. submitted an additional statement in August 2008.  She noted that the Veteran was hypertensive, had left ventricular systolic dysfunction with chronic atrial fibrillation and congestive heart failure.  Dr. T.M.L. opined that diabetes often contributed to cardiomyopathy, based on the presence of diabetes alone, and may also cause coronary disease although the Veteran had never had documented obstruction of his coronaries.  She further noted:

[I]t is not clear to me that diabetes can be given an onset date, as often times, for up to 10 years prior to the actual diagnosis of diabetes, patients will have the early manifestations, have insulin insensitivity and begin the detrimental effects of diabetes, which affect all organ systems.

Later in August 2008, L.L.M., M.D. submitted a statement, which noted that the Veteran had a history of coronary artery disease.  Also, he had a diagnosis of diabetes, which was a major risk factor for heart disease.  Dr. L.L.M. concluded that the Veteran's diabetes contributed to his heart disease, as did his hypertension.

While the Board is aware that the aforementioned private medical statements appear to support the Veteran's claim, none of these physicians commented on the fact that the Veteran was diagnosed with heart problems long before he was diagnosed with diabetes.  In fact, the Veteran first complained of chest pain in 1987, and was not diagnosed with diabetes until approximately 2002.  (Although in some earlier reports the Veteran is noted as having reported a diagnosis of diabetes in 1998, consistently in later reports the Veteran reports a diagnosis of diabetes in 2002.  In any event, the Veteran's heart problems preceded his diabetes.)  The inconsistency in the date of onset of heart problems and the onset of diabetes was not addressed by the physicians.  It appears from review of these opinions that none of these physicians was fully aware of the Veteran's relevant medical history, and thus each doctor was unable to render fully informed medical opinions.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Accordingly, the Board finds the aforementioned statements to be of limited probative value.

Conversely, VA examiners in March 2004, November 2007, and November 2009, concluded that the Veteran's heart disabilities were not related to his service-connected diabetes.  In March 2004, the VA examiner noted that the Veteran's atrial fibrillation was chronic and probably related to his hypertension.  As discussed below, the Veteran is not service connected for hypertension.  Also, diagnoses of hypertensive cardiomyopathy and normal coronary arteriograms, no evidence of coronary artery disease were noted.  In November 2007, the Veteran was diagnosed with cardiac disease, which was not considered secondary to diabetes as the heart condition began prior to diabetes.  Further, it was noted that the Veteran's heart condition had not increased or worsened due to his diabetes.

Finally, in November 2009, the VA examiner opined that the Veteran's heart conditions were less likely than not caused by or a result of diabetes.  In support of this conclusion, the VA examiner noted that the Veteran was first diagnosed with heart disease in approximately 1989.  VA treatment notes dated in July 2002 indicated that the Veteran had a history of coronary artery disease and congestive heart failure with atrial fibrillation, for which he received treatment.  The Veteran reported that his hypertension preceded his heart condition.  As such, the VA examiner opined that the Veteran's heart condition was more likely related to his long-standing hypertension.

Further, there was no evidence of permanent aggravation beyond the normal progression of the Veteran's heart conditions because the Veteran had had stable cardiac symptoms.  The other private opinions do not specifically address the question of aggravation but rather only note that the Veteran's diabetes mellitus "caused" or "contributed" to the heart disability, and no rationale regarding aggravation is provided. 

The November 2009 VA examiner also commented on the August 2008 statement of Dr. T.M.L., which noted that the Veteran's diabetes may have been present for years without diagnosis and could have contributed to the Veteran's heart disease.  The VA examiner acknowledged that diabetes was a well-established risk factor for heart disease.  It was again noted, however, that the Veteran was diagnosed with heart disease almost 20 years prior to the onset of his diabetes.  Further, it was noted that although blood sugars can fluctuate for many years prior to a diagnosis of diabetes, that was not the case with the Veteran.  The VA examiner stated that if the Veteran had poor glycemic control over many years prior to his diagnosis, his AIC would have been above normal limits to a much greater degree.  Specifically, in March 2004, the Veteran's AIC was 6.7 percent, which documented adequate control.  Laboratory results prior to this date were unavailable; however, documents from May 2003 noted that the Veteran was on a single oral agent one time per day.  The VA examiner also noted that by the same token, heart disease develops over many years.  Factors contributing to the Veteran's heart disease most likely occurred more than 20 years prior to his initial heart disease diagnosis.

The November 2009 VA examiner provided a reasoned opinion based on complete review of the record, interview, and examination of the Veteran.  In assigning significant probative value to this opinion, the Board notes that the VA examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.  Also, there is no competent evidence that the Veteran's heart disability is otherwise related to an incident of the Veteran's military service, including herbicide exposure.  Accordingly, the weight of the evidence is against the claim.  

The Board has considered the Veteran's statements concerning the etiology of his heart disabilities.  The Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such, and he is credible in his sincere belief of a connection between his heart symptoms and his diabetes.  However, the Board finds that the Veteran is not competent to state whether his heart disability is related either to service or to his service-connected diabetes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of the Veteran's heart disability is far too complex a medical question to lend itself to the opinion of a layperson.

In light of the above discussion, the Board must conclude that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a heart disability, on both a direct and secondary basis, and there is no doubt to be resolved.  38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Hypertension

Having carefully reviewed the record, the Board has determined that service connection is not warranted for hypertension.  While the evidence reveals that the Veteran currently suffers from hypertension, the competent and more probative evidence of record does not etiologically link this disability to his service or any incident therein.  Service treatment records are silent regarding any complaints or findings of hypertension during service.  Further, there is no lay or medical evidence of a continuity of symptomatology since service in the instant case.  In this regard, the Board observes that the Veteran does not contend that he had hypertension in service and ever since service.  Also, the Veteran was first treated for hypertension around 1985/1987, almost 20 years following his separation from service.  The Board also observes that the revised regulation also adds Note 3 at the end of § 3.309, which reads as follows: 

"For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease."

As such, hypertension is not a disability for which service connection may be granted on a presumptive basis as the result of exposure to herbicides.  Finally, the Veteran's primary contention is that his hypertension is related to his service-connected diabetes.

For purposes of establishing secondary service connection, there is post-service medical evidence of diabetes, for which the Veteran is in receipt of service connection.  As noted, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans and Owens, supra.  In support of his claim, the Veteran has submitted statements from his private physician, I.L.M., M.D., dated in August 2006 and August 2008, which stated that the Veteran's diabetes "contributed" to his hypertension.  The Board notes that Dr. I.L.M. did not provide any reasons or bases for this determination, nor was there a discussion of the fact that the Veteran had been diagnosed with hypertension many years prior to his diagnosis of diabetes.  There is no indication that Dr. I.L.M. was familiar with the Veteran's complete medical history.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens, supra.  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean, supra.  Also, the private opinion does not specifically address the question of aggravation but rather only notes that the Veteran's diabetes "caused" or "contributed" to the hypertension, and no rationale regarding aggravation is provided.  Accordingly, the Board finds Dr. I.L.M.'s statements to be of limited probative value.

Conversely, VA examiners in November 2007 and November 2009 concluded that the claimed hypertension was not related to the service-connected diabetes.  In essence, the VA examiners determined that the Veteran suffered from essential hypertension, which was less likely than not caused by or a result of diabetes.  It was specifically noted that the Veteran's essential hypertension was not a complication of diabetes because he was diagnosed with hypertension many years prior to diabetes, and the November 2007 VA examiner noted that there was no evidence of diabetic renal disease.  Both VA examiners found that the Veteran's hypertension had not increased or worsened due to his service-connected diabetes.  The November 2009 VA examiner explained that there was no evidence of aggravation beyond the normal progression of the disease because the Veteran's blood pressures were currently adequately controlled.  Both VA examiners provided reasoned opinions, based on complete review of the record, interview, and examination.  The Board is cognizant that the June 2009 VA examination noted a new onset of decrease in renal function; however, this was a fact that was before the November 2009 VA examiner as the examiner reviewed the claims file but nevertheless concluded that the Veteran's hypertension was not caused or aggravated by diabetes mellitus for reasons stated therein.

In assigning significant probative value to these opinions, the Board notes that the VA examiners had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted complete examinations.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history.  Therefore, the Board finds the VA examiners' opinions to be of great probative value.  Also, there is no competent evidence that the Veteran's hypertension is otherwise related to an incident of the Veteran's military service, including herbicide exposure.  Accordingly, the weight of the evidence is against the claim.  

The Board has considered the Veteran's statements concerning the etiology of his hypertension.  The Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such, and he is credible in his sincere belief of a connection between his hypertension and his diabetes.  However, the Board finds that the Veteran is not competent to state whether his hypertension is related either to service or to his service-connected diabetes.  See Jandreau, supra (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of the Veteran's hypertension is far too complex a medical question to lend itself to the opinion of a layperson.

In light of the above discussion, the Board must conclude that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension, on both a direct and secondary basis, and there is no doubt to be resolved.  38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

C.  Peripheral Neuropathy

Having carefully reviewed the record, the Board has determined that service connection is warranted for peripheral neuropathy of the bilateral upper and lower extremities.  While the evidence reveals that the Veteran currently suffers from peripheral neuropathy of the bilateral upper and lower extremities, the competent and more probative evidence of record does not etiologically link this disability directly to his service or any incident therein.  Service treatment records are silent regarding any complaints or findings of peripheral neuropathy during service.  

Rather, the Veteran's primary contention is that his peripheral neuropathy is related to his service-connected diabetes.  For purposes of establishing secondary service connection, there is post-service medical evidence of diabetes, for which the Veteran is in receipt of service connection.  As noted, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans and Owens, supra.  

Evidence against the Veteran's claim consists of VA diabetes examination reports conducted in November 2007 and June 2009.  Both VA examiners diagnosed with Veteran with peripheral neuropathy, but opined that this was not a complication of the Veteran's diabetes because he reported symptoms that began many years prior to his diagnosis of diabetes and his symptoms had not changed.  Rather, it was noted that the Veteran's problems associated with his peripheral neuropathy were indicative of nerve dysfunction.  

In support of his claim, the Veteran submitted a statement from Dr. T.M.L. in October 2005, which concluded that the Veteran's diabetes resulted in his peripheral neuropathy.  The Veteran also refers the Board to the November 2009 VA examination.  At that time, the Veteran noted that he first began to experience intermittent feelings of tingling of swelling in his hands and toes in 2005.  The VA examiner noted that the Veteran was diagnosed with diabetes in 2002.  The VA examiner ordered nerve conduction studies (NCS) in conjunction with the VA examination.  In December 2009, NCS results were compatible with a diffuse sensorimotor polyneuropathy with a superimposed mild, bilateral, carpal tunnel syndrome.  As a result of these findings, the VA examiner opined that the Veteran's peripheral neuropathy was at least as likely as not caused by or a result of his diabetes.

An August 2010 VA examination addendum again stated that the Veteran's polyneuropathy of the bilateral upper and lower extremities was at least as likely as not caused by or a result of his diabetes.  In support of this conclusion, the VA examiner noted that the Veteran had symptoms of neuropathy although his clinical examination was negative.  Again, it was noted that the Veteran was diagnosed with diabetes prior to his 2005 diagnosis of peripheral neuropathy.  Further, the December 2009 NCS confirmed a diffuse sensorimotor polyneuropathy "as seen in those with diabetes."  Finally, the VA examiner noted that the median and ulnar nerves were affected in the upper extremities and the peroneal, posterior tibial and sural nerves were affected in the lower extremities.

Here, the Board finds that the November 2009 VA examination report and the August 2010 addendum provided reasoned opinions, based on complete review of the record, interview, and examination of the Veteran.  While the Veteran's statements in regard to the date of onset of his symptoms have been inconsistent (early reports indicated an onset of symptoms in 1969, while later reports indicated an onset of symptoms in 2005), the Board finds it very significant that the December 2009 NCS confirmed a diffuse sensorimotor polyneuropathy as seen in those with diabetes.  Thus, there is credible medical evidence of record that shows that the Veteran has a disability manifested by neuropathy directly attributable to diabetes.

The evidence in this case is approximately balanced regarding the question of whether the Veteran's peripheral neuropathy of the bilateral upper and lower extremities is secondary to his service-connected diabetes.  Therefore, the benefit-of-the-doubt will be conferred in his favor and his claim is granted, subject to the controlling laws and regulations, which govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2011); see also Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

The application to reopen the claim of entitlement to service connection for a heart disability, is granted, and, to that extent only, the appeal is granted.

Entitlement to service connection for a heart disability, to include as secondary to service-connected diabetes mellitus and exposure to herbicides, is denied.

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and exposure to herbicides, is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities as secondary to service-connected diabetes mellitus, is granted.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to service-connected diabetes mellitus, is granted.




REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for venous stasis of the bilateral lower extremities, claimed as feet and leg trouble, and varicose veins to include as secondary to service-connected diabetes mellitus and exposure to herbicides.

Review of the claims file reveals that the Veteran was afforded VA examinations in March 2004, November 2007, and June 2009, to determine the likely nature and etiology of his alleged condition.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.  In the present case, the aforementioned VA examinations did not address the question of whether the Veteran's claimed disability is directly related to his military service.  The Veteran contends that he has had symptoms ever since service in addition to the theory that his disability is secondary to diabetes.  The Board finds that the Veteran's claim must be remanded to obtain a new VA examination.  See Barr, supra.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain any outstanding VA treatment records for the Veteran, dating from June 2010 to the present.  Any response received in association with this request should be memorialized in the Veteran's VA claims file.

2.  Thereafter, the Veteran should be scheduled for a VA examination, with an appropriate expert, to determine the likely nature and etiology of his venous stasis of the lower extremities and varicose veins.  The VA examiner should thoroughly review the Veteran's VA claims file, and note that this has been accomplished in the examination report.

The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran's venous stasis/ varicose veins is at least as likely as not (a 50 percent probability or greater) the result of the Veteran's time in active duty service.  The VA examiner should consider the Veteran's lay statements and the lay statements submitted on his behalf.

(b)  State whether the Veteran's venous stasis/varicose veins is at least as likely as not (a 50 percent probability or greater) the result of the Veteran's exposure to herbicides in Vietnam.

(c)  State whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran suffers from venous stasis/varicose veins as a result of his service-connected diabetes mellitus, Type II or kidney disease.

(d)  State whether the Veteran's venous stasis/varicose veins was aggravated beyond the natural progression of the disease by the Veteran's service-connected diabetes mellitus, Type II, or kidney disease.

(e)  Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report must be typed.

3.  Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Once the above actions have been completed, the AMC should readjudicate the Veteran's claim.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


